DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments filed 9/20/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 49 has been renumbered 48.

Double Patenting
	The amendments filed 9/20/2022 are sufficient to overcome the Double Patenting rejections stated in the previous office action.  Therefore, said Double Patenting rejections are withdrawn.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44, 45, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the 112(b) section below, claims 44 and 45 recite limitations which are contradictory to that of parent claim 15.  Applicant’s original disclosure does not disclose any embodiment which has the recited combination of skew and perpendicular.  Therefore, one having ordinary skill in the art would not consider Applicant’s to have possession of the claimed invention at the time the application was filed.
 Claims 47 and 48 include the first push member defining a first side of the trigger guard receiving space.  Additionally, claim 48 recites the second push member defining an opposite second side of the trigger guard receiving space.  This is seen for example in the embodiment of Figs. 1 and 5.  However, Claim 15, from which Claims 47 and 48 depend recites a first electronic switch facing in a first direction at a skew angle with respect to the center line axis (Claim 15, lines 13-14).  As seen in Fig. 9, the switch 64 is NOT in skew angle with the center axis FA.  
As seen in the embodiment of Figs. 15 and 17, the switch 164 faces skew with center axis FA.  However, as seen in Figs. 14 and 15, the push members 174 do not form the trigger guard receiving space, with the trigger guard instead being received in channel 114A (Paragraph 51).
Therefore, while the embodiment of Figs. 1 and 5 have the push members form a trigger guard receiving space and the embodiment of Figs. 14, 15, and 17 have switches that are skew with the center axis, the Specification as originally filed does not convey to one having ordinary skill in the art that the specified limitations from separate embodiments can be combined.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 45 recite that the first and second direction are both generally perpendicular to the center line axis.  However, claim 15, from which claims 44 and 45 depend recite “a first electronic switch facing in a first direction at a skew angle with respect to the center line axis…” (Claim 15, lines 13-14)  As is well-known in the art the lines being skew mean that the lines do not intersect and are not parallel.  As is also well-known in the art, being parallel mean that the lines intersect at a right angle.  Therefore, these limitations contradict each other.  How would the first direction/second direction simultaneously be skew and perpendicular to the center line axis?  
It is unclear if Applicant intended the limitations recited OR if Applicant intended the claim to be a new scope of perpendicular and NOT skew OR if Applicant intended the limitation to be worded differently.  The Examiner cannot determine what the scope of the claim was intended by Applicant.  The claims will be examined as not further limiting.

Claims 44 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the 112(a) and 112(b) rejections above, claims 44 and 45 recite that the first and second direction are each generally perpendicular to the center line axis.  Therefore, these claims do not constitute a proper dependent claim as they do not contain all the limitations of the claim 15 from which they depend.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worman et al. (US PGPub 2019/0154243 A1) discloses (Figs. 5 and 5B) an electronic firearm accessory with rear actuators 320 that press switch 362 to turn on light 442 (Paragraph 51).  As seen in Fig. 7D, the actuators 320 are cantilevered by rear connection 324.
Sharrah et al. (US PGPub 2016/0209168 A1) teaches (Fig. 1A) an electronic firearm accessory with side actuators 14, 14R.
Galli et al. (USPN 9,435,522 B2) teaches (Figs 1 and 5a) switches pivotable switches with the pivot axis forward of the push surfaces.
	
	
Allowable Subject Matter
Claims 1-4, 6-18, 21-43 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Worman et al. discloses lateral side actuators 320 that overlap on the lateral side of battery 250 (Fig. 5B).  
Compared to this, Applicant’s claimed device has the pivot axis be forward of the actuators and finger, and additionally with the actuator including a first finger having an end arranged to move inward, toward the center line axis (claim 1) or the push surface having a rear end arranged to move toward the center line axis and a first electronic switch facing in a first direction at a skew angle with respect to the center line axis (claim 15).
Galli et al. (Figs. 1 and 5a) teaches the pivoting switches. 
While the switches of Galli et al. pivot in the recited location relative to the push surface, the fingers do not move toward the center line axis (claim 1) and the switch does not face in a direction that is skew with respect to the center line axis, as it is substantially parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875          


/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875